DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 13, 15-17, 19-20, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 indefinites because the claim recites the limitation “ developing the pre-dyed fiber to form a dyed fiber”. It is unclear how the developing step be performed? Is it performed by adding specific chemical to the pre-dyed fiber or by mechanical action or by what action?. Therefore, the claimed developing step is incomplete. Clarification or correction is required. 
Claim 15 indefinites because the claim recites the limitation “developing is immersing is”. It is unclear what means by the limitation “developing is immersing is”. Clarification or correction is required.
The examiner suggested that the claimed step (b) in claim 1 to be amended by incorporation the limitation of claim 17.  

Claim 28 indefinites because the claim recites the term “substantially”. The term “substantially”  is a relative term which renders the claims indefinite.  The term “substantially” is not defined by the claim and the specification does not provide any guidance.
Claims 2-4, 7-10, 13, 17, 19-20 and 26 are dependent on a rejected based claim. Therefore, these claims are rejected as well.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 17, 19-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. DE 448909 in view of Reichert et al. (US 2009/0226948 A1). English translation of the Patent No. DE 448909 is used in this Office action.
The Patent No. DE 448909 teaches a method of dyeing a fiber (cotton or wool (hair)) by adding the fiber to a solution of  N,N’-diacetyl indigo in a dye bath and then passed through an alkaline development bath comprising sodium hydroxide as claimed in claims 1, 17  19-20, 22-
The instant claims differs from the teaching of the Patent No. DE 448909 by reciting O,O’-diacetyl lencoindigo compound in the dye bath.
Reichert et al. (US’ 948 A1) in another analogous art of fibers dyeing or printing formulations, teaches a printing ink for printing materials include cotton and wool as claimed in claim 19 (see page 9, paragraph, 0076) and wherein the ink composition comprises a time temperature indicator (see page 1, paragraph, 0001) and wherein the time temperature indicator is O,O’-diacetyl leucoindigo as claimed in claim 1 (see claim 4), wherein the ink composition also comprises water miscible solvent as claimed in claim 10 (see page 8, paragraph, 0064) and wherein the ink composition also comprises dispersants and having a pH in the range of 6.5-8 which is within the claimed range as claimed in claim 9 (see page 8, paragraphs, 0066 and 0073).
Therefore, in view of the teaching of Reichert et al. (US’ 948 A1) it would have been obvious to one having ordinary skill in the art of before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of the patent No. DE 448909 by incorporating the O,O’-diacetyl leucoindigo as taught by Reichert et al. (US’ 948 A1) in order to arrive at the claimed invention and to enhance the quality of the fiber dyeing, and, thus, the person of the ordinary skill in the art would expect such a method to have similar property to those claimed in the absence of unexpected results.  
5	Claims 2-4, 7-8, 13, 15-16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. DE 448909 in view of Reichert et al. (US 2009/0226948 A1) and further in view of Ronchi (US 2009/0265867 A1). English translation of the Patent No. DE 448909 is used in this Office action.

	Ronchi (US’ 867 A1) in other analogous art of fibers dyeing formulations, teaches a process for dyeing fibers comprising applying to the fibers an indigo dyeing composition with a dyeing cycle and washing as claimed in claims 2-4 (see page 2, paragraph, 0021) and wherein the dyeing process involves low and high temperatures as claimed in claims 8 and 16 (see page 2, paragraph, 0033) and wherein the dyeing process is charged into a compartment (device) for a time sufficient for obtaining an inert environment inside the compartment as claimed in claim 28 (see claim 18).
	Therefore, in view of the teaching of Ronchi (US’ 867 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the processes of dyeing fibers of DE 448909 and Reichert et al. (US’ 948 A1) by optimizing the contacting time and the temperatures of the dyeing process to arrive at the claimed invention. Such a modification would have been obvious based on the general teaching of Ronchi (US’ 867 A1) that refers to the temperatures and the time of the dyeing process, and, thus, a person of the ordinary skill in the art would expect such a dyeing process to have similar results to those claimed in the absent of unexpected results.    
With regards to claim 13 it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of O,O’-diaceyl leucoindigo and water in order to get the maximum effective amounts of the O,O’-diaceyl leucoindigo in the dyeing solution and, thus, the person of the ordinary skill in the art would expect such a dyeing process to have similar properties to those claimed, absent of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.